DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was inherited from another Examiner 
This application was inherited from another Examiner, and was docketed to the current Examiner on August 23, 2021.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1-6 in the Amendment filed April 17, 2021 have been received and considered by Examiner.

Examiner notes that a search of claim 6 has been conducted: a reference, or combination of references, that teach/es or that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed luggage case having a shell of the composite of claim 5 having all structural and compositional limitations could not be located (this statement is made as to Examiner’s interpretation of the claim language of claim 1 given in the 35 U.S.C. 112(a) rejection below).

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejections have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed April 17, 2021.
The 35 U.S.C. 102(a)(1)  rejection of claims 1-3 as being anticipated by Gunnick et al. (US 2011/0052910) has been withdrawn due to Applicant’s addition of the limitations regarding the corrosion-resistant protective layer to claim 1 in the Amendment filed April 17, 2021.
The 35 U.S.C. 103 rejection of claims 4-6 as being unpatentable over Gunnick et al. (US 2011/0052910) has been withdrawn due to Applicant’s addition of the limitations regarding the corrosion-resistant protective layer to claim 1 in the Amendment filed April 17, 2021.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
In regard to claim 1, line 9, “single” should be inserted prior to “fiber layer” since “single fiber layer” is recited earlier in line 4.
In regard to claims 2 and 3, “… structure are…” does not read as standard English. Examiner suggest that Applicant explicitly identify which layers are bonded by adhesive in claims 2 and 3, and consequently recite that those layers are bonded by adhesive. Also see 35 U.S.C. 112(a) rejection of claims 1-6 below, regarding a discussion of which layers are bonded together via adhesive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, the claim language of claim 1 as amended in the Amendment filed April 17, 2021 recites structure that does not appear to be supported in the specification as originally filed. The recitation “each pair of adjacent layers are adhered by adhesive which enters the micropores” (lines 5-6 of claim 1) requires that adhesive is present between each pair of the corrosion-resistant protective layer and its associated metal layer (because (a) both the corrosion-resistant protective layer and metal layer are “layer[s]” [“each pair of adjacent layers…”] and (b) it is the corrosion-resistant protective layer that is recited as having micropores [lines 2-3 of claim 1]): the specification as originally filed does not appear to provide support for the recitation of an adhesive layer between the metal layer and its associated corrosion-resistant protective layer because the corrosion-resistant protective layer is disclosed in Applicant’s specification only as a passivated / oxidated surface portion of the metal layer: it does not appear to be possible for an adhesive layer to be inserted between the metal layer and the passivated / oxidated surface portion of the metal layer (which is the corrosion-resistant protective layer), because the surface of the metal layer is passivated / oxidated to form the corrosion-resistant 

Therefore, the actual claim language of claim 1 does not appear to recite subject matter that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
 
Examiner notes that if Applicant intended to recite that the adhesive layer is only present between certain layers, then the claim language should be amended to specify which layers there is an adhesive layer between.

For the purposes of examination, Examiner has assumed that Applicant intended to recite that there is an adhesive layer between only the corrosion-resistant protective layer of the metal layer/s and the fiber layer/s.

Claims 2-6 are rejected for the same reasons that claim 1 is rejected since claims 2-6 depend upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Neumark et al. (US 2016/0069112) in view of Wagh et al. (US 2011/0143154 ).

In regard to claim 1, Neumark et al. teach a composite comprising a metal layer (load bearing substrate/metallic support layer 102, paragraph 0019) whereon a corrosion-resistant protective layer (corrosion prevention layer 104, paragraph 0030) is formed on a surface of the metal layer and a single fiber layer (sliding layer 108, paragraph 0032; Neumark et al. teach that the sliding layer 108 may contain fibers such as carbon fibers or glass fibers in loose, mesh or fleece form, paragraphs 0033 and 0036). Neumark et al. teach that there is an adhesive layer between the corrosion prevention layer 104 and the sliding layer which comprises fibers 108 (adhesive layer 106, paragraph 0032).  Also see Fig. 1A, showing a composite stack of layer order 102 / 104 / 106 / 108. The structure shown in Fig. 1A of Neumark et al. is a “two-layered” structure as recited in claim 1, because it “comprises one metal layer and the [single] fiber layer.
Neumark et al. does not explicitly teach that the corrosion prevention layer 104 / passivation layer has micropores.


In regard to claim 4, Neumark et al. and Wagh et al. teach the fiber reinforced metal composite as discussed above in regard to claim 1.
Neumark et al. teach that the thickness of the  sliding layer which comprises fibers 108 may be from 0.05 to 2.0 mm, with teachings of numerous other minimum thicknesses, such as 0.45 mm (paragraph 0034). Given the thickness ranges taught by Neumark et al. for the other layers (see, for example, paragraphs 0020 and 0031), one of ordinary skill in the art at the time of the filing of the application would have recognized that total thicknesses for the fiber reinforced metal composite of Neumark et al. fall within the teachings of the Neumark et al. regarding the suitable thicknesses for the individual layers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neumark et al. (US 2016/0069112) in view of Wagh et al. (US 2011/0143154 ) and in further view of Dry (US 2017/0334168).
In regard to claim 2, Neumark et al. and Wagh et al. teach the fiber reinforced metal composite as discussed above in regard to claim 1.
Neumark et al. and Wagh et al. fail to explicitly teach that the adhesive may be a room temperature-curing adhesive.
Neumark et al. teach that the article of the Neumark et al. (a bushing) is used in the automotive industry (paragraph 0003: while paragraph 0003 is in the Background section of the patent, the article of Neumark et al. is clearly one of the industries the article is intended to be used in, if it is not the only industry the article is intended to be used in.
Dry teaches a method of forming polymer-to-metal bonds via an adhesive (paragraph 0033) for articles used in vehicular industries such as the automotive industry (paragraph 0045), where the adhesive is a room temperature-curing adhesive (paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the room temperature-curing adhesive of Dry as the adhesive of 106 of Neumark et al. to bond metal layer 104 to polymer layer 108, since the adhesive of Dry is established as a suitable adhesive for bonding metals to polymers in parts used in the automotive industry.
In regard to the claimed range of 20 to 30 degrees C, a temperature in the lower-20s degree C is generally considered to be room temperature. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neumark et al. (US 2016/0069112) in view of Wagh et al. (US 2011/0143154) and in further view of Colburn (USPN 3,721,597).
In regard to claim 5, Neumark et al. and Wagh et al. teach the fiber reinforced metal composite as discussed above in regard to claims 4 and 1.
The mesh of Neumark et al. (paragraphs 0033 and 0036) corresponds to a fiber prepreg as claimed and the mesh and the fleece of Neumark et al. (paragraphs 0033 and 0036) corresponds to a fiber cloth without resin as claimed, and Neumark et al. teach that a combination of carbon and glass fibers may be used in the sliding layer which comprises fibers 108 (paragraph 0033).
Neumark et al. teach that the article of the Neumark et al. (a bushing) is used in the automotive industry (paragraph 0003: while paragraph 0003 is in the Background section of the patent, the article of Neumark et al. is clearly one of the industries the article is intended to be used in, if it is not the only industry the article is intended to be used in.
Neumark et al. do not explicitly teach that the metal of the load bearing substrate/metallic support layer 102 may be a magnesium alloy.
Colburn, however, disclose a metal/adhesive/polymer laminate (abstract, col. 4, lines 40-55 and Fig. 2) where the laminate is for use in the automotive industry (col. 8, lines 28-40). Colburn teach that the metal of the metal layer may be a magnesium alloy (col. 6, lines 37-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used an aluminum alloy as the metallic material of the load bearing substrate/metallic support layer 102, since magnesium alloys are known metals for use in metals used in metal/adhesive/polymer laminates used in the automotive industry, as taught by Colburn.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neumark et al. (US 2016/0069112) in view of Wagh et al. (US 2011/0143154) and in further view of Colburn (USPN 3,721,597) and in further view of Dry (US 2017/0334168)
In regard to claims 3 and 1 (in regard only to the embodiment of claim 1 requiring a “three-layered structure” as recited in the last four lines of claim 1) , Neumark et al. and Wagh et al. teach the fiber reinforced metal composite as discussed above in regard to claim 1.
Neumark et al. teach that the article of the Neumark et al. (a bushing) is used in the automotive industry (paragraph 0003: while paragraph 0003 is in the Background section of the patent, the article of Neumark et al. is clearly one of the industries the article is intended to be used in, if it is not the only industry the article is intended to be used in.
Neumark et al. do not explicitly teach that the composite is a “three-layered structure” as claimed, that is, a layer having two of the “metal layer[s]” as claimed, where the single fiber layer is sandwiched between the two metal layers (last two lines of claim 1). 
Colburn, however, disclose a metal/adhesive/polymer/adhesive/metal laminate (abstract, col. 4, lines 40-55 and Fig. 2) where the laminate is for use in the automotive industry (col. 8, lines 28-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added an additional “metal layer” as claimed (which would have required an additional corrosion-resistant protective layer having micropores and an additional adhesive layer to bond the metallic layers to the single fiber layer) for forming automotive parts including metal and polymer layers where appropriate for the particular part to be formed since metal/adhesive/polymer/adhesive/metal laminates are used in the automotive industry for various parts, as taught by Colburn.

Dry teaches a method of forming polymer-to-metal bonds via an adhesive (paragraph 0033) for articles used in vehicular industries such as the automotive industry (paragraph 0045), where the adhesive is a room temperature-curing adhesive (paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the room temperature-curing adhesive of Dry as the adhesive of 106 of Neumark et al. to bond metal layer 104 to polymer layer 108, since the adhesive of Dry is established as a suitable adhesive for bonding metals to polymers in parts used in the automotive industry.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782